Citation Nr: 1603871	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for prostatitis. 

2.  Entitlement to an initial disability rating in excess of 10 percent assigned for a left ankle disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for cellulitis of the chin, rated for disfigurement of the head, face, or neck.  

4.  Entitlement to an initial disability rating in excess of 20 percent for cellulitis of the chin, rated as painful scars.

5.  Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to April 2007.  The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the appeal, the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU).  The RO denied TDIU in a July 2015 rating decision.  However a December 2015 rating decision granted an increased rating of 70 percent for the Veteran's service-connected posttraumatic stress disorder.  This changes the Veteran's combined disability rating and affects the inferred claim for TDIU which was present with the current increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has added the issue of TDIU, which is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The service-connected prostatitis is manifest by obstructed with slow or weak stream; daytime voiding interval between 1 and 2 hours; and awakening to void 3 to 4 times per night.  It is not manifested by urinary leakage; daytime voiding interval of less than 1 hour or awakening to void 5 more times per night; urinary retention requiring catheterization, or recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

2.  The service-connected left ankle disability more nearly approximates a disability manifested by marked limitation of motion; there is no evidence of ankylosis or arthritis.  

3.  The service-connected residual scars from cellulitis of the chin are manifested by 3 small scars which are painful when shaving, one of which is also 0.6 cm wide.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2015).

2.  The criteria for an initial 20 percent disability rating for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for an initial disability rating in excess of 20 percent for cellulitis of the chin, rated as painful scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2007)(2015).

4.  The criteria for an initial disability rating in excess of 10 percent for cellulitis of the chin, rated for disfigurement of the head, face, or neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claims for service connection.  In the present case service connection for the disabilities at issue was granted.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, and additional notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has also fulfilled its duty to assist the Veteran. VA has obtained service treatment records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The most recent VA examinations were conducted in August 2014 and addressed the rating criteria contemplated in rating the disabilities at issue.  At that time the examiner only reviewed the Veteran's VA medical records and did not review the complete evidence of record, including the service treatment records.  However, the case was returned and subsequently the entire evidence of record was reviewed; the examiner indicated no changes were required to the prior examination reports based on the additional evidence reviewed.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  

A.  Prostatitis

Service connection is in effect for prostatitis, and an initial 20 percent disability rating was assigned, effective from April 2007.  

In May 2007, a VA examination of the Veteran was conducted.  The examiner reviewed the Veteran's service treatment records and confirmed that the Veteran had been treated for prostatitis during service and the he also required catheterization during service.  The Veteran reported that since that time, he had difficulty getting a good stream of urine.  The Veteran reported symptoms of weak or intermittent urine stream; straining to urinate; and have urinary frequency greater than every three hours during the day time.  He did not report nocturia.  No symptoms of urinary leakage, or urinary tract infection were noted.  The physical examination and laboratory testing revealed normal findings.  

An August 2013 VA treatment record reveals that the Veteran reported an increased urinary frequency, along with occasional discoloration.  The assessment was hematuria and the Veteran indicated that he was going to have a urology evaluation outside of the VA system.  A January 2013 VA laboratory report confirms the presence of trace blood in the urine.  

In April 2014, a VA examination of the Veteran was conducted.  The examiner noted treatment for prostatitis and difficulty urinating during service, which required catheterization.  The Veteran reported treatment for urethral stricture at a private urologist in 2009, with dilation.  Subsequently, he continued to have slow urinary flow.  The examiner noted that the Veteran had voiding dysfunction, which was manifest by slow or weak stream; never felt he was completely emptying when urinating; daytime voiding interval between one and two hours; and awakening to void three to four times per night.  The Veteran reported having a few urinary tract infections in the past year manifest by symptoms of burning, odor, and pain.  He indicated that he took antibiotics prescribed for other infections to treat these symptoms, and that he had not sought urology treatment.  There was no evidence of urinary leakage or renal dysfunction.  The physical examination was essentially normal, and although the Veteran's prostate was tender, it was not enlarged on physical examination.  

The Veteran's service-connected prostatitis is rated under Diagnostic Code 7527, which is used to rate prostate gland infections, injuries, hypertrophy, or post-operative residuals.  This diagnostic code provides that prostatitis is rated as a voiding dysfunction or urinary tract infection, whichever is the predominant symptomatology.  38 C.F.R. § 4.115b, Diagnostic Code 7527; see also 38 C.F.R. § 4.115a.  

Voiding Dysfunction is rated under three sub categories, Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  None of these have been shown in the present case.  The evidence of record does not reveal any symptoms of urinary leakage.  

Urinary Frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.  The evidence of the most recent VA examination reveals that the Veteran meets the criteria for the assignment of a 20 percent rating based upon his reported urinary frequency.  

Obstructed Voiding has ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following:  (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  While the Veteran is shown to have a weakened urinary stream, he is not shown to require catheterization to treat his symptoms.  Accordingly, he only meets the criteria for the assignment of a 10 percent rating under the criteria of obstructed voiding.  It is more advantageous to rate his disability for frequency.  

Urinary Tract Infection has ratings of 10 and 30 percent.  A 30 percent rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization, greater than two times/year, and/or requiring continuous intensive management.  A 10 percent rating contemplates long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  None of these have been shown in the present case.  Although the Veteran reports occasional symptoms of infection, he has not sought treatment and there is no evidence that he requires any of the treatment contemplated by the 30 percent rating.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected prostatitis, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected prostatitis varied to such an extent that a rating greater or less than 20 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In sum, the Board finds that the preponderance of the evidence is against a finding in favor of entitlement to an initial disability rating in excess of 20 percent for prostatitis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Review of the evidence of record in conjunction with the applicable rating criteria reveals that an initial 20 percent rating for symptoms of urinary frequency is the highest rating assignable which is supported by the evidence.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2015).  

B.  Left Ankle

The Veteran's service-connected post-operative residuals of a left ankle injury have been assigned an initial 10 percent disability rating.  Service treatment records reveal that the Veteran injured his left ankle and required surgery of left ankle tendon repair.  

In May 2007, a VA examination of the Veteran was conducted.  He reported using a brace on his left ankle, intermittently.  He was able to stand for an hour and walk one-quarter of a mile.  The Veteran reported pain, weakness, and stiffness of the left ankle.  There was no evidence of deformity, instability or giving way, effusion, locking, dislocation, ankylosis, or subluxation.  There was evidence of redness, swelling, and tenderness of the left ankle.  Weight bearing was normal.  Range of motion testing revealed dorsiflexion to12 degrees with pain and weakness on repetitive motion.  Plantar flexion was normal to 45 degrees.  A well-healed scar was present.  X-ray examination revealed old trauma of the inferior aspect of the lateral malleolus, with a small amount of soft tissue swelling overlying the lateral malleolus.  The ankle mortise was unremarkable, there was no evidence of arthritis.  

VA treatment records dated in 2012 reveal that that the Veteran reported symptoms of left ankle pain, and also that he had been working as a volunteer firefighter.  VA treatment records dated February 2014 reveal that the Veteran reported having ankle instability and requested a brace.  X-ray examination at that time revealed a normal left ankle.  

In an April 2014 VA examination, the examiner noted the Veteran was status post subluxing peroneal tendon repair.  The Veteran reported having flare-ups, which required him to "take it easy" and not do his usual activities.  Range of motion of the left ankle was plantar flexion to 35 degrees and dorsiflexion to 10 degrees.  The ankle did not have additional limitation of motion with repetitive motion testing, but had less movement than normal of the left ankle, which was attributed to pain on movement.  Localized tenderness and pain to palpation of the left ankle were noted.  Strength testing was normal.  There was no evidence of ankylosis, and joint stability testing was revealed normal findings.  The surgical scar was well-healed and not painful or unstable.  X-ray testing was normal, with no evidence of arthritis.  The Veteran reported regularly using a brace on his left ankle, which helped his gait.   The examiner noted that the Veteran had "significant pain with palpation on the region of the lateral malleolus.  When he dorsiflexed his tendon movement was visible and the dark blue sutures from tendon repair were visible and palpable and very tender to palpation."  There was no swelling or erythema. 

The normal range of motion of the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II (2015).  The Veteran's service-connected left ankle disability is rated at a 10 percent rating under Diagnostic Code 5271, which contemplates moderate limitation of motion of the ankle.  A maximum rating of 20 percent is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Disability ratings of 20 percent or higher are assignable with symptoms of ankylosis, which is not shown by the evidence in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272.

The evidence shows that the Veteran has limited motion of his left ankle, with tenderness and pain on motion, and requires almost constant use of a brace since service connection was granted.  The Board finds that this symptomatology more nearly approximates the criteria for a 20 percent disability rating as manifested by marked limitation of motion.  38 C.F.R. § 4.7 (2015).  

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for left ankle disability have not been met for any time during the appeal period.  Fenderson, 12 Vet. App. 126.  In this respect, the evidence of record establishes that the service-connected left ankle does not demonstrate ankylosis in either plantar flexion or dorsiflexion.  

In summary, the Board finds that the medical evidence of record supports an initial disability rating of 20 percent, but no more, for the left ankle disability during the period of time covered by the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5271; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Residual Scars from Cellulitis of the Chin

Service connection is in effect for the residuals of cellulitis of the chin.  This disability receives two separate disability ratings under the rating schedule for skin disabilities.  38 C.F.R. § 4.118.  An initial 20 percent disability rating has been assigned for painful scars on the chin, and an initial 10 percent disability rating has been assigned based on disfigurement of the head, face, or neck, effective from April 2007.  

In May 2007, a VA examination of the Veteran was conducted.  The examiner noted that the Veteran was treated for cellulitis of the left lower chin during service with antibiotics and surgical excision.  Examination revealed no active cellulitis infection.  There was a small one-centimeter (cm.) by 0.5 cm. scar on his chin, which was less than one percent of the facial area.  It was not tender or ulcerated.  There were no raised areas and no loss of function.  The scar did not adhere to the underlying tissue and there was no soft tissue damage.  The Veteran reported that he had numbness in an area one-inch around the scar.  

In August 2013, a VA examination of the Veteran was conducted.  The Veteran's cellulitis of the chin was noted to be resolved and inactive.  The examiner noted the same scar from the May 2007 VA examination which remained "unrevised with no new symptoms."  The scars were not painful, unstable, and not greater than 39-square cms. in area.  

In March 2014, a VA examination found scars on the face as the residual of cellulitis abscess and drains placed during service.  The cellulitis on his chin was not active and fully resolved.  The Veteran did not have constant pain on his left side of face, but he reported having pain on the scars when he shaved.  The examiner indicated that the Veteran had three scars on his chin, which were not unstable and without loss of covering of skin over the scar.  The three scars measured 0.9 cm. by 0.5 cm.; 0.8 cm. by 0.2 cm.; and 1.1 cm. by 0.6 cm.  All three scars resulted in disruption of facial hair where the scars were present.  The examiner stated that the "texture is abnormal because he does not have hair where the scars are located.  These scars are in his beard area.  He has black facial hair.  The texture is not hairy and the color is not black like his facial hair."  There was no evidence that the scars resulted in elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, distortion of features, or asymmetry of paired features.  

A January 2015 VA treatment record shows that the Veteran was treated for folliculitis, with surrounding cellulitis of the occipital scalp, which was not shown to be related to the service-connected cellulitis on the Veteran's chin.  

i.  Disfigurement

The Veteran's service-connected scars of the chin have been assigned an initial 10 percent rating pursuant to Diagnostic Code 7800 for disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, scars of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent rating.  The criteria for the next higher rating, 30 percent, is for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. Ratings of 50 and 80 percent may be assigned for more serious levels of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are: (1) scar five or more inches (13 or more cms.) in length; (2) scar at least 1/4 inch (0.6 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches or 39 square cms.; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches or 39 square cms.; (7) underlying soft tissue missing in an area exceeding six square inches or 39 square cms.; and (8) skin indurated and inflexible in an area exceeding six square inches or 39 square cms.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent based on disfigurement under Diagnostic Code 7800.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran has one characteristic of disfigurement present; one of the three scars on his chin is 0.6 cm. wide which meets the criteria for a single characteristic of disfigurement.  To the extent that the Veteran has disruption of facial hair where the scars were present which might be construed as hypo- or hyper-pigmentation of the skin, it does not exceed six square inches.  The evidence fails to reveal the presence of any other characteristics of disfigurement at any time during the appeal period.  Fenderson, 12 Vet. App. at 12.  Accordingly a disability rating in excess of 10 percent must be denied.

ii.  Unstable or Painful

In addition to rating scars based on disfigurement of the head, face or neck, the Veteran's service-connected scars are also rated based on other disabling effects caused by those scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 4; See also 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3.

Service connection has been in effect for the residual scars from the Veteran's cellulitis of the chin since April 2007.  An initial separate 20 percent disability rating was assigned under Diagnostic Code 7804, since that date.  The rating criteria for Diagnostic Code 7804 have changed during the pendency of the appeal.  

Under the previous rating criteria, a 10 percent rating was assigned for scars that were superficial and painful on examination.  A 10 percent evaluation was assigned for a scar on the tip of a finger or toe, even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2007). 

Effective October 2008, the rating criteria for Diagnostic Code 7804 were revised.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating contemplates three or four scars that are unstable or painful.  A 30 percent rating contemplates five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 

There is no evidence of record prior to the 2014 VA examination, which shows that the Veteran's scars on his chin were painful.  At that point, the evidence showed that he had three scars on his chin which were painful only when he shaved.  This meets the criteria for the presently assigned 20 percent rating.  There is a complete absence of any evidence showing that the Veteran meets the criteria for the assignment of a rating in excess of 20 percent during the appeal period.  Fenderson, 12 Vet. App. at 126.  Accordingly, a rating in excess of 20 percent for cellulitis of the chin, rated as painful scars, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Conclusion

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected disabilities rated above are contemplated by the schedular criteria.  The Veteran's service-connected prostatitis, left ankle, and scars are evaluated under the Rating Schedule, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Id.  When comparing the disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the assigned disability ratings.  The criteria for these ratings reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  


ORDER

An initial disability rating in excess of 20 percent for prostatitis is denied. 

An initial disability rating of 20 percent for a left ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for cellulitis of the chin, rated for disfigurement of the head, face, or neck, is denied.

An initial disability rating in excess of 20 percent for cellulitis of the chin, rated as painful scars, is denied.


REMAND

During pendency of the appeal, the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU).  The RO denied TDIU in a July 2015 rating decision.  However, a December 2015 rating decision granted an increased rating of 70 percent for the Veteran's service-connected posttraumatic stress disorder.  Moreover, the Board's decision above grants an increased rating for the Veteran's left ankle disorder.  Remand is necessary for readjudication of the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).

Accordingly, the case is remanded for the following action:

The Veteran's claim for entitlement to TDIU must be readjudicated.  If the benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


